MEMORANDUM **
Substantial evidence supports the IJ’s adverse credibility finding because there were several material inconsistencies between Tarakhehyan’s testimony and her asylum application. See 8 U.S.C. § 1252(b)(4)(B). The IJ’s finding that Tarakhchyan failed to establish her eligibility for asylum is therefore supported by the record. Tarakhchyan is also ineligible for withholding of removal, see Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003), and relief under the Convention Against Torture, see id. at 1157.
Because Tarakhchyan failed to raise the issue below, we lack jurisdiction to review her assertion that faulty translation undermined the administrative record. 8 U.S.C. § 1252(d)(1).
PETITION DISMISSED in part AND DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.